DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                   R.J. REYNOLDS TOBACCO COMPANY,
                               Appellant,

                                       v.

                           SANDRA L. MATTSON,
        as Personal Representative of the Estate of Eleanor Konzelman,
                                   Appellee.

                                No. 4D16-4310

                               [March 16, 2022]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; John J. Murphy III, Judge; L.T. Case Nos.
062008CA019620AXXXCE and 062008CA080000AXXXCE.

  Ashley C. Parrish of King & Spalding LLP, Washington, D.C., and William L.
Durham II and Val Leppert of King & Spalding LLP, Atlanta, Georgia, for
appellant.

   John S. Mills and Courtney Brewer of The Mills Firm, P.A., Tallahassee, and
Eric Rosen of Rosen Injury Law, P.A., Fort Lauderdale, for appellee.


          ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

   In R.J. Reynolds Tobacco Co. v. Konzelman, 248 So. 3d 134 (Fla. 4th DCA
2018), we concluded that the pre-1999 version of section 768.73, Florida
Statutes, applies in an Engle progeny personal injury suit that is converted into
a wrongful death action upon the smoker’s death.

   In R.J. Reynolds Tobacco Co. v. Mattson, SC18-1550, 2022 WL 500290 (Fla.
Feb. 18, 2022) 1, our supreme court quashed Konzelman and remanded with
instructions for reconsideration upon application of the decision in Sheffield v.
R.J. Reynolds Tobacco Co., 329 So. 3d 114 (Fla. 2021). In Sheffield, the supreme
court held that the 1999 amendments to section 768.73 apply to Engle progeny
wrongful death actions in which the decedent died after October 1, 1999.

1 Mattson was substituted as appellee after the personal representative, Alan
Konzelman, passed away.
    Based on Sheffield, we reverse and remand to the trial court for application
of the amended version of section 768.73 in determining the punitive damage
award as required by Sheffield.

   Reversed and remanded with instructions.

CONNER, C.J., LEVINE and FORST, JJ., concur.

                              *        *        *

   No further motions for rehearing shall be permitted.